PER CURIAM.
Affirmed. See § 39.806(l)(f), Fla. Stat. (1999); Perry v. State, 776 So.2d 1102 (Fla. 5th DCA 2001)(court may question witness in the interest of justice in quest for truth); J.M. v. Florida Dep’t of Children & Families, 762 So.2d 1029, 1029 (Fla. 3d DCA 2000)(court may terminate parental rights upon proof that “continuing involvement of the parent ... threatens the life, safety, well-being, or physical, mental, or emotional health of the child irrespective of the provision of services”)(quoting § 39.806(l)(c), Fla. Stat.); L.D. v. Dep’t of Children & Family Servs., 770 So.2d 219, 220 (Fla. 3d DCA 2000)(case facts present “no plausible way that this case could come out other than to terminate the mother’s parental rights”); S.T. v. Dep’t of Children & Family Servs., 728 So.2d 372 (Fla. 3d DCA 1999)(burden of proof to terminate parental rights met where children’s well-being and health had been repeatedly endangered in parent’s care).